Citation Nr: 1135203	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  00-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including arthritis, to include as secondary to service-connected crohn's disease.

2.  Entitlement to an initial compensable disability rating for osteopenia.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate of (s) based on a schedular 100 percent disability rating plus a separate 60 percent disability rating.

4.  Entitlement to special monthly compensation (SMC) greater than that under 38 U.S.C.A. § 1114(s)(1).


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 1999, February 2002, March 2003, April 2004, and July 2006 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  The Veteran relocated during the pendency of this appeal, and jurisdiction of his claims file was accordingly transferred to the VARO in Columbia, South Carolina.

The Veteran testified regarding the issues listed on appeal at various times throughout this appeal.  Specifically, he testified before Decision Review Officers (DROs) regarding the first three issues listed on appeal in September 2000, July 2003, September 2003, August 2004, and January 2006.  He also testified before the undersigned Veterans Law Judge regarding all issues listed above in May 2007.  Transcripts of all of these hearings are associated with the claims file.

The issues of (1) service connection for PTSD; (2) service connection for an abdominal scar secondary to crohn's disease; (3) an earlier effective date for the grant of service connection of crohn's disease; (4) CUE in a March 1996 rating decision denying an increased rating for crohn's disease; and (5) CUE in an April 1999 rating decision denying an increased rating for crohn's disease, were noted in the Board's October 2008 decision to have been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Since it does not appear that any action was taken regarding the Board's October 2008 referral, and given that the Board does not have jurisdiction over these issues, they are REFERRED to the AOJ for appropriate action.  

The issues listed as on appeal were remanded by the Board in October 2008 for further evidentiary and procedural development.  As discussed in more detail below, there was substantial compliance with some of the Board's remand directives such that it may proceed with a determination regarding the merits of his initial rating claim.  However, as to the issues of service connection for a low back disorder, entitlement to SMC at a rate of (s), and entitlement to SMC at a rate greater than (s), the Board finds that additional development is still warranted.  Thus, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's osteopenia has been characterized throughout this appeal as no more than mild with no related joint dysfunction, including limitation of motion; he does complain of diffuse pain, but such symptomatology is already contemplated by the rating for his service-connected fibromyalgia.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for osteopenia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.14, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5013 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Initially, the Board observes that the Veteran's claim for a higher disability rating for osteopenia arises from his disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Written notice provided by the RO in July 2003 and March 2006 fulfills notice as to the service connection claim for osteopenia as required by the provisions of 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, both of these letters should have been provided to the Veteran prior to the initial adjudication of his claim in February 2002.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Nevertheless, the Board finds that there is no prejudice in proceeding with its determination because following the issuance of these letters the entire record was reviewed and the claim was readjudicated in subsequent supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).  

In addition to fulfilling its notification requirements, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims and providing adequate VA examinations, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  In this regard, his service treatment records are on file, as well as all relevant and available VA and non-VA treatment records.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his initial rating claim.  

The record indicates that the Veteran was afforded multiple VA examinations during the pendency of this appeal and the Board finds at least one adequate for rating purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As discussed in more detail below, the February 2010 report in particular contains clinical findings that are relevant to the diagnostic criteria used to evaluate osteopenia and contains sufficient discussion as to the functional impact of such disability and its related symptoms on his daily life and occupational functioning.  The examination report also indicates that the Veteran's claims file was reviewed in conjunction with the clinical evaluation; thus, the findings and conclusions provided reflect consideration of the entire history of the Veteran's disability picture.  

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  




Compliance with Prior Board Remand(s)

As noted in the above Introduction, the Board previously remanded the issue of entitlement to a higher initial rating for osteopenia in October 2008.  The purpose of this remand was to obtain a VA examination that clearly identified those joints affected by osteopenia and provided relevant findings, including range of motion testing results.  As discussed above, the Veteran was provided a VA examination in February 2010 which the Board has found to be adequate for rating purposes.  In fact, despite the examiner noting the absence of osteopenia in any of the Veteran's previously affected joints, range of motion testing was still completed to ensure a thorough examination.  Thus, it appears that there was substantial compliance with the various remand directives and the Board may continue with its determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Legal Criteria and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  It has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

By way of background, disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran has been assigned a noncompensable disability rating for osteopenia, effective September 13, 2000, the date of his claim for service connection.  He contends that he is entitled to a higher rating for this disability.  The record reflects that he was previously diagnosed with mild osteopenia in the knees, pelvis, and hands, including the proximal interphalangeal joints.  

Disabilities may be rated by analogy to a closely related disease where the functions affected and the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2010).  Here, the Veteran's service-connected osteopenia is rated as analogous to osteoporosis under Diagnostic Code 5103.  Diagnostic Code 5013 pertains to osteoporosis with joint manifestations, and is to be rated on limitation of motion of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5013 (2010).

The Board has reviewed the medical and lay evidence of record and concludes that the Veteran's service-connected osteopenia does not warrant a compensable disability rating.  In reaching this conclusion, the Board notes that a preponderance of the evidence, as discussed below, indicates that there are no current manifestations of this disorder other than diffuse joint pain.  However, since the Veteran's 40 percent evaluation for service-connected fibromyalgia already accounts for this symptomatology, to assign a compensable disability rating for joint pain under Diagnostic Code 5013 would constitute pyramiding (or awarding benefits for the same disability twice).  38 C.F.R. § 4.14 (2010).

Lay evidence reflects that the Veteran complains of diffuse musculoskeletal pain throughout his body.  In 2004, he testified that the pain was located mostly in his muscles, but that he also had problems with joint "popping," which he attributed to osteopenia.  The Veteran, as a lay person, is competent to report what information he can gather through his senses (i.e., that he experiences pain and "popping" in his joints).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not competent, however, to state whether such symptoms are attributable to his osteopenia, especially when he has been diagnosed with another disability, namely, fibromyalgia, that is predominantly characterized by diffuse pain and stiffness.  

In the present case, the medical evidence reflects that the Veteran's osteopenia has been characterized as no more than "mild" throughout this appeal.  In fact, much of the evidence indicates that his osteopenia is of no "clinical significance," including a December 2003 bone density scan, an April 2004 left hip study, and the February 2010 VA examination report.  Furthermore, while the Veteran was diagnosed with osteopenia in 2000, the evaluating VA rheumatologist noted that fibromyalgia, and not osteopenia, was the likely possible etiology for his diffuse pain.  As for the clinical findings of record, contemporaneous treatment and examination reports dated throughout this appeal reflect range of motion findings "within full limits" with no "symptoms known due to osteopenia upon examination."  See VA Physical Therapy Notes dated in July 2001, September 2003, and November 2008; VA Rheumatology Note dated in September 2005; VA Examination Reports dated in January 2001 and February 2010.  

In sum, the evidence indicates that the Veteran's osteopenia is no more than mild and is not characterized by any joint symptoms other than possibly pain.  Under these circumstances, and with consideration of the rule against pyramiding, the Board finds that the criteria for a compensable rating have not been met.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable disability rating for osteopenia is denied.

	
REMAND

Service Connection for a Low Back Disorder

The Veteran contends that he is entitled to service-connected compensation benefits for a low back disorder that is claimed to be the result of a 1986 in-service motor vehicle accident.  He has also asserted that a physician informed him that he has developed arthritis in his joints due to the medication prednisone, which he takes for his service-connected fibromyalgia.  

The Board remanded this issue in October 2008 for the purpose of obtaining an opinion as to whether the Veteran's current low back disorder, degenerative disc disease of the lumbar spine, is in some way related to military service.  In requesting this opinion, the Board noted that there was evidence that the Veteran was involved in an in-service motor vehicle accident in February 1986 in which he complained of back and left shoulder pain, that he was seen in 1991 for complaints of low back pain lasting two days, and that at such time he was diagnosed with a compression fracture at L-5 that was noted not likely to be secondary to the 1991 injury.  

VA examinations were obtained in February 2010 (neurological and spine examinations) and, pertinent to the reasons for this remand, the Board finds the opinions provided to be inadequate for determination purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  The neurological examination report indicates that "[t]here is no objective evidence for a neuropathy or radiculopathy," and that as such, "there is no low back disorder including arthritis that can be related to a motor vehicle accident in February 1986."  The examiner goes on to note that the Veteran's claims file shows no complaints of low back pain at the time of the motor vehicle accident or for the remainder of his period of active duty.  The second examination, the spine examination, reflects that the Veteran has thoracic spondylosis and lumbar degenerative disc disease.  The etiological opinion provided states that these diagnoses "are less likely than not related to [the Veteran's] military service or secondary to his service-connected conditions . . . [because the examiner] . . . did not find any documentation of a chronic condition or continuity of complaint . . . leading to his chronic condition."  

Neither of the above opinions adequately addresses the lay and medical evidence of record, in the Board's opinion.  Specifically, the Board acknowledges that the record shows an absence of complaint of back pain between the February 1986 motor vehicle accident and the 1991 emergency room visit.  However, the fact remains that the Veteran was shown to have a compression fracture at L5 of undetermined age and that contemporaneous medical evidence indicates a doubt that this fracture is secondary to the reported 1991 injury.  When viewed in conjunction with the fact that this fracture was shown less than three years after service, that there is an absence of evidence of an intervening back injury, and that the Veteran states his car flipped several times during the in-service motor vehicle accident, any etiological opinion should specifically discuss the likelihood that this compression fracture is related to service and if so, the nature of its relationship to his currently diagnosed degenerative disc disease.  In other words, the fact that his compression fracture may have been asymptomatic prior to 1991 is irrelevant with respect to the need to address the compression fracture; an opinion is still needed as to the etiology of this injury.  

Additionally, the Board finds the fact that an opinion was provided regarding the likelihood of an etiological relationship between a current low back disorder and the Veteran's service-connected disabilities without any explanation of why such opinion was provided renders this opinion inadequate.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Upon remand, the examiner should therefore discuss whether the Veteran's use of prednisone to treat service-connected fibromyalgia has, in any way, contributed to the Veteran's current low back problems, either as a proximate cause or an aggravating factor.  




Special Monthly Compensation (SMC)

The Veteran seeks special monthly compensation (SMC).  SMC is payable at the housebound rate (i.e., the (s) rate) where a veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2010).

Here, service connection is currently in effect for: (1) depression, rated as 70 percent disabling; (2) impairment of sphincter control, rated as 60 percent disabling; (3) fibromyalgia, rated as 40 percent disabling; (4) crohn's disease with duodenitis, gastroesophageal reflux disease, and hiatal hernia, rated as 30 percent disabling; (5) traumatic arthritis of the left shoulder, rated as 20 percent disabling; (6) laryngitis, rated as 10 percent disabling; (7) acne, rated as noncompensable (zero percent disabling); (8) contact dermatitis of the hands, rated as noncompensable; (9) osteopenia, rated as noncompensable; and (10) erectile dysfunction, rated as noncompensable.  He is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) (West 2002) on account of loss of use of a creative organ.  The combined schedular evaluation for his service-connected disabilities is 100 percent.  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010); Bradley v. Peake, 22 Vet. App. 280, 290-91 (2008).  It is also not available to a veteran whose 100 percent disability rating is based on multiple disabilities arising from a single etiology or accident.  Buie, 24 Vet. App. at 249.  

During the pendency of this appeal, and following the Board's October 2008 remand, the United States Court of Appeals for Veterans Claims held that VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  Buie, 24 Vet. App. at 250-51.  In other words, it requires the VA to consider whether the Veteran is eligible for a total disability based on individual unemployability (TDIU) based solely on any of his service-connected disabilities.  If so, then any of those conditions could satisfy the requirement of a "service-connected disability rated as total."  See id.; see also Bradley, 22 Vet. App. at 293.  

In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, on remand the Agency of Original Jurisdiction (AOJ) must determine whether any of the Veteran's current service-connected disabilities alone would render him unemployable and thus entitled to a TDIU.

Turning to the Veteran's contention that he is entitled to SMC at a rate greater than (s), the Board remanded the issue of entitlement to SMC at a rate greater than (s), in part, because the Veteran had not been provided notice in accordance with the VCAA as to how to establish such claim.  A review of the claims file reveals that a September 2009 letter purported to contain information regarding the evidence and information necessary to establish entitlement to SMC at a rate greater than (s).  However, this letter only discussed the evidence and information necessary to support a claim for increased benefits based on a need for aid and attendance.  There was no mention of how to support a claim for increased benefits based on anatomical loss or loss of use of the extremities.  Under these circumstances, the Board finds that there has not been substantial compliance with this remand directive and the AOJ should send the Veteran a corrective letter containing the appropriate VCAA notice.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

In addition to providing the Veteran with the required VCAA notice for this issue, the AOJ should also provide him with a local hearing with a Decision Review Officer (DRO).  Following the issuance of a March 2010 supplemental statement of the case which contained a readjudication of the issue of entitlement to SMC at a rate greater than (s) the Veteran submitted a written statement requesting a "personal hearing in front of a DRO - Hearing Officer concerning the 5 Issues in the VAR's - SSOC dated March 25, 2010."  A review of the claims file reveals that the Veteran has previously testified before a DRO on a number of the issues already on appeal.  VA regulations provide that "[e]very claimant has the right to . . . a hearing [emphasis added]" at the VA office having original jurisdiction over the claim.  38 C.F.R. § 3.103 (2010).  There is no provision requiring that VA provide additional hearings.  Thus, once a claimant has testified before the RO office, the request for a hearing has been fulfilled.  See id.  Here, there is no evidence in the claims file that the Veteran has ever presented testimony before RO personnel (including a DRO) regarding the issue of entitlement to SMC at a rate greater than (s).  Thus, before the Board may proceed with its appellate review, a remand is necessary to fulfill his April 2010 request.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the Veteran specific to the claim of entitlement to special monthly compensation (SMC) at a rate greater than (s) (in other words, SMC at a rate of (l), (m), (n), or (o)).  

2.  Schedule the Veteran for a hearing with a Decision Review Officer (DRO) regarding the issue of entitlement to SMC at a rate greater than (s).  Appropriate notice regarding this hearing should be provided to the Veteran and his representative, if any.  

3.  After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA neurological and spine examination.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  After reviewing the record, obtaining a complete history from the Veteran, examining the Veteran, and performing any medically indicated testing, the examiner respond to the following questions.  Any opinion should be explained by the reviewing physician, with citation to any pertinent findings from the lay and medical record used to reach a conclusion.  

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's compression fracture at L5 is etiologically related to his in-service motor vehicle accident.  Please inform the examiner that the Board acknowledges that there are no complaints of low back pain in the contemporaneous record until 1991, but that an opinion is still needed as to whether the compression fracture may have been incurred during service, but remained asymptomatic until reinjury post-service.  

(b) If the examiner concludes that it is at least as likely as not or more likely than not that his compression fracture is related to the in-service accident, then he/she should describe any current residuals of this fracture and note whether any other current low back disorder(s), including arthritis or degenerative disc disease, are etiologically related to the compression fracture.  

(c) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current low back disorder, including arthritis or degenerative disc disease, is otherwise related to military service.  

(d) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current low back disorder, including arthritis or degenerative disc disease is either due to (caused by) or aggravated by (chronically worsened by) any of his service-connected disabilities.  Please inform the examiner that he/she must discuss whether the Veteran's use of prednisone to treat service-connected fibromyalgia has, in any way, contributed to his current low back problems, either as a proximate cause or an aggravating factor.  

4.  Readjudicate the Veteran's claim for SMC at a housebound rate, ensuring that consideration is given to the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251 (2011) and Bradley v. Peake, 22 Vet. App. 280, 293 (2008) that require VA to maximize a Veteran's benefits.  In other words, the AOJ must determine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his depression alone, his impairment of sphincter control alone, his fibromyalgia alone, his crohn's disease with duodenitis, gastroesophageal reflux disease, and hiatal hernia alone, his traumatic arthritis of the left shoulder alone, his laryngitis alone, his acne alone, his contact dermatitis of the hands alone, his osteopenia alone, or his erectile dysfunction alone.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

5.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


